DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.
 
Priority
The present application, filed 06/22/2018, claims benefit under 35 U.S.C. 119(e) to provisional application No.62/523,309, filed 06/22/2017. 

Status of the Claims
Claims 1, 2, 4-6, 9-12 and 25-31 are pending; claims 3, 7, 8 and 13-24 are canceled; claims 1 and 11 are amended; claims 25-31 are newly recited; claims 29 and 30 are withdrawn as reciting non-elected species. Claims 1, 2, 4-6, 9-12, 25-28 and 31 are examined below.

Withdrawn Objections/Rejections
The previous rejection of claims under 35 U.S.C. 112(a), regarding new matter, are withdrawn in response to Applicant’s amendments to the claims. 
The previous rejection of claim 11 under 35 U.S.C. 112(b) is withdrawn in response to Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1, 2, 4-6, 9-12,2 5-28 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a genus of “first detection antibody”, the genus of first detection antibody described only in terms of function (namely binding, and the antigen(s) to which it bind) rather than structure specific to the antibody itself, in particular the claimed first detection antibody is described in terms of its binding ability (see the claim recites “wherein the first detection antibody is cross reactive with the target viral protein and with the second viral protein”, the second viral protein “is of the same virus family or same serotype as the target viral protein”. 
As amended, the claim also limits the target viral protein and second viral protein as “either (a) both a non-structural protein-1 (NS1) (b) both a glycoprotein (GP)”, and further “wherein the target viral protein and the second viral protein have an amino acid sequence identity of at least 31%”. These limitations similarly specific to the function, namely the binding, and not the structure of the claimed detection antibody. 
The above indicated functional language imposes no particular structural limitations on the genus of detection antibody itself. This genus of first detection antibody as presently claimed, is recited only by functional language, and encompasses an extremely large (is nearly unlimited) and substantially variable genus. The genus would encompass virtually any antibody that binds to a target viral protein (for example, with respect to the elected species, binds to a viral NS1), considering that any antibody could be subject to cross-reaction with some other different NS1 protein. For example, any antibody specific for an epitope on some specific viral target protein would also be considered capable of binding (likely to bind, i.e. show cross-reactivity with) some other different viral target protein containing that same epitope, or containing at least the residues required/necessary for binding. However, the functional limitations recited provide no direction guidance as to what those epitopes or necessary residues are. 
This is similarly the case regarding the genus first capture antibody (see also recited at claim 1), the “first capture antibody” similarly recited as “cross-reactive with the target viral protein and the second viral protein”. The genus of first capture antibody as claimed is similarly virtually unlimited since nearly every antibody would be expected capable of at least some cross-reactivity with some other different protein. The present claim language places no limitations on the sequence/structure of the antibodies encompassed, and rather is defining the antibodies (both detection and capture antibodies) in terms of their desired binding properties or the properties of the antigens to which they bind. No structural feature is suggested or apparent from the claimed functional language, such to allow the ordinarily skilled artisan to readily visualize what species would and would not be encompassed by the present claims.
Regarding the detection antibody genus, although amended to recite that the target and second viral proteins be from the same virus family, this is not sufficient written description to support Applicant was in possession of the entire claimed genus, which is extremely large and potentially variable. These amended limitations fail to provide or suggest any structure specific to the antibodies themselves. The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. See MPEP 2163.
The originally filed specification (see at page 11) indicates the term “cross reactive antibody” or “cross reactive antibodies” refers to one or more antibodies that are capable of binding to similar antigenic sites on multiple target proteins either as single binding antibody or as paired with a second antibody. At page 13 of the specification, the disclosure indicates a “cross-reactive” antibody is an antibody that binds to one or more closely related antigen sites, and see also at page 15, the specification indicates in order for the antibody to cross react with a different target protein the target protein and the target infectious disease protein must be closely related. The originally filed specification fails to indicate what degree of similarity would be sufficient to render proteins “closely related”. However, even when amended to indicate a degree of identity shared between proteins, the shared identity fails to confer structure specific to the antibody itself. Put another way, knowing similarity in structure specific to the antigens to which the antibody binds, fails to provide any structure specific to the antibody. Knowing antigen species identity does not allow one to predict structure of the antibody (provides no guidance, e.g., as to the residues essential for binding, such as the paratope on the antibody). Without any structure specific to the antibody, one cannot readily visualize what species would and would not meet the required functional limitations and be species encompassed by the large and variable genus of detection antibody. 
The encompassed claim scope is potentially enormous when considering how many antibodies could be encompassed by the present claim language (i.e., be detection or capture antibodies that cross-react and bind sufficiently both a first target viral protein and a second viral target protein as presently claimed). Further, as noted previously above, although amended to limit the target and second viral proteins to proteins that are both either NS1 or both GP proteins with sequence identify of 31%, the claim scope still would encompass a large and extremely variable genus. By contrast, the scope of the description includes only limited species, and is extremely narrow. The specification fails to disclose sufficient identifying characteristics (there are no disclosed identifying structural feature of the claimed antibodies themselves) of each genus, such that one can readily visualize all of the species that would be encompassed by the claimed genus in a manner that would suggest Applicant had possession of the entire, very large genus for each of the detection and capture antibodies as presently claimed. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04. 
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding, binding to a certain epitope), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
Along these same lines, a more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself; not just a description of the sequence to which the antibody binds. Amgen, 872 F.3d at 1378-79. Furthermore, even though in recent decisions, sequences to which an antibody binds have been deemed insufficient with regard to describing the antibody itself, it is also noted that in the present case we also do not even have such information; the specification does not disclose, for example a particular sequence/epitope necessary required for binding. In the present case, there is nothing in the description that provides identifying structural character such that when can readily visualize what species of the large and variable genus would be encompassed by the claims. 
It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964)(emphasis added).
In the present case, however, there is insufficient evidence of such a structure-function correlation. In the present case, we also do not have a structural correlation between the different targeted proteins and the claimed antibodies such to visualize what is and what is not encompassed by the claimed language; and considering different antibodies could be raised against the same sequence, it would not be possible to readily visualize what degree of similarity or even what residues among different proteins would need to be conserved between the different proteins to still exhibit binding through cross-reactivity (would need to know what residues specific to the structure of the antibody are required for binding a particular sequence, not just sequence details of the antigen that the claimed antibody binds). 
As discussed in the recent case of Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), see page 17:
An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies. See, e.g., J.A. 1241 (549:5–16) (Appellants’ expert Dr. Eck testifying that knowing “that an antibody binds to a particular amino acid on PCSK9 . . . does not tell you anything at all about the structure of the antibody”); J.A. 1314 (836:9–11) (Appellees’ expert Dr. Petsko being informed of Dr. Eck’s testimony and responding that “[m]y opinion is that [he’s] right”); Centocor, 636 F.3d at 1352 (analogizing the antibody- antigen relationship as searching for a key “on a ring with a million keys on it”) (internal citations and quotation marks omitted).

Amgen Inc. v. Sanofi further notes, pointing to Ariad Pharms., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed Cir. 2010): 
To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
Amgen at pages 7-8.
The originally filed specification (see at page 23) discloses an example using antibodies for non-structural protein 1 (NS1) from dengue serotype 3 to detect and distinguish NS1 from dengue and Zika virus. In particular, the disclosure supports for example antibody (specific for NS1 from dengue) referred to as antibody 136 was capable of binding antigenic site specific to a target infectious disease protein to which is was raised against (dengue NS1), and also was capable of binding NS1 specific to Zika virus, the NS1 of the Zika virus disclosed by Applicant as sharing a 54% similarity to that of dengue NS1. 
Applicant discloses a second specific example of a working embodiment, in particular a method for identification of Ebola and Marburg virus, the method relying on antibodies specific to glycoprotein 2, the viruses having sequence similarity of 31% at glycoprotein 2. 
However, the disclosure of these limited species is insufficient to represent possession of the entire claimed genus as claimed for each, encompassing detection antibodies, and capture antibodies, having the recited functional properties. 
The present disclosure provides no common structure or other sufficient identifying characteristic such to identify species encompassed by each genus, there is no way to visualize from the disclosure which antibodies would satisfy the recited functions as so broadly claimed (for example would exhibit enough cross-reactivity). 
Further, it is not readily predictable which particular antibodies will readily cross react with a different viral protein of the same viral family or serotype. 
Regarding the predictability in the art, see Applicant’s own disclosure, regarding the Dengue/Zika detection example (which these two protein are identified as sharing 54% similarity at only the NS1 viral protein), Applicant discloses that antibody 323, also for Dengue NS1, was not able to bind NS1 associated with Zika virus (only binds and detects for Dengue virus), thereby Applicant’s own specification supports that it is not readily predictable that each and every possible antibody encompassed by the present recited claim language, specific for a particular viral protein target, would be capable of the recited cross-reactivity, even when the infectious disease biomarker protein and the different protein share similarity as with NS1 of Zika and Dengue virus (in this case, a similarity of 54%, thereby supporting that homology between the targeted antigens is not sufficient to describe the antibody itself). Based on Applicant’s own example, known the degree of shared sequence similarity at the targeted antigen to which the antibody binds, is not sufficient to allow one of ordinary skill to readily visualize the antibodies capable of the recited function. 
Even further, it would be expected that even similarity between proteins would not alone allow the ordinarily skilled artisan to visualize or predict if an antibody is capable of cross reactivity. Rather, it would be required that the antibody contain the paratope to the epitope. For example, in the case of Applicant’s Dengue/Zika virus example discussed in detail above, while antibody 136 does appear to contain the required antibody structure necessary to bind each of Zika and Dengue NSA (contains paratope that aligns with a shared epitope of the NS1 proteins), 323 does not (it appears that antibody 323 must contain paratope that binds structure outside of the shared sequences since 323 did not show binding to Zika NS1). This stresses the importance of the structure specific to the antibody; the product required by the claimed method is the antibody, without knowing the structure of the antibody and to where on the targeted proteins it binds, one cannot readily visualize what antibodies would be encompassed by the claimed invention. Even in the case of related proteins (such as NS1 proteins specific to different viruses, which as noted above, the independent claim is not limited to), one cannot readily visualize from function alone, which antibodies, raised against NS1 of a particular virus, could also cross react and bind with other NS1 proteins. 
The teachings of Harlow et al. (Antibodies, A Laboratory Manual, Cold Spring Harbor laboratory, 1988, pages 25-26 and 37-59, cited herewith) which describe how the steps of the humoral immune response to an immunogen are dependent on APC, T-cell and B-cell recognition and processing of the immunogen in ways well known in the art to be highly unpredictable and heavily influenced by the particular immunogen and the specifics of the immunization protocol. Harlow et al. teach that even small changes in structure, such as loss of a single hydrogen bond, can profoundly affect antibody-antigen interaction (p. 25, last paragraph to page 26, second paragraph).
Lederman et al., "A single amino acid substitution in a common African allele of the CD4 molecule ablates binding of the monoclonal antibody, OKT4" Mol Immunol. 1991 Nov;28(11):1171-81, found that a single amino acid substitution on the antigen CD4 ablated binding of a monoclonal antibody (see title and abstract). 
Similarly, Colman, Effects of amino acid sequence changes on antibody-antigen interactions, Research in Immunology, 1994; 145(1): 33-36, teach that amino acid changes in an antigen can effectively abolish antibody antigen binding entirely (see entire document, particularly pages 33-34).
See Lesniewski et al. (U.S. 6,596,476 B1) at column 5, lines 40-47, who further teach that there is no invariably predictable way to ensure whether a sequence has immunological activity short of preparing the sequence and testing it in an assay.
As a result, it cannot be predicted which antibodies to a specific target infectious disease protein (antibodies specific for one protein to which the antibody was raised), would also bind a different target protein as claimed, even if one was to know sequence similarity between the two target proteins. There is no disclosure in the specification of what antibody structures obtain the functional result of a first detection antibody that is cross-reactive with the target viral protein and the second viral protein, and the amended limitations further placing limit on the target and second viral proteins is not sufficient as these limitations provide no details regarding the antibody structures for achieving those functional results.
For all of these reasons, Applicant has not sufficiently described the invention such to convey possession of the entire scope as claimed.

Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive for the following reasons.
	Regarding the rejection of claims under 35 U.S.C. 112(a), written description, Applicant indicates amendments to the claims (page 7) and further argues the examples make clear to those of skill in the art that the Applicant was in possession of the invention of claim 1. However, in response to this argument, Applicant’s examples are limited to a very particular species of antibodies. The scope of the claims, by contrast, is much broader than that of these working examples. The examples provide insufficient description (for the reasons as discussed in the grounds of rejection above) to support that Applicant was in possession of the entire claimed genus of each of detection and capture antibodies as claimed.
	Regarding remarks specific to the previous rejection under 35 U.S.C. 112(a), new matter, the rejection is withdrawn in response to Applicant’s amendments to the claims and support for the amended claims at original claim 14.
	The previous rejection of claims under 35 U.S.C. 112(b) is withdrawn in response to amendments to the claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1677